United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-1463
                                     ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
William T. Felts, Jr.,                *
                                      *    [UNPUBLISHED]
            Defendant-Appellant.      *
                                 ___________

                              Submitted: October 7, 2002

                                   Filed: November 29, 2002
                                    ___________

Before MCMILLIAN, LAY, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       William T. Felts entered a conditional plea of guilty to possessing more than
five kilograms of cocaine with the intent to distribute, in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1). Felts was sentenced to 108 months imprisonment and five
years of supervised release. Prior to his plea, the district court1 denied Felts’ Motions
to Suppress. Under his conditional plea, Felts maintained his right to appeal. We
affirm.

      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
                                           I.

       On March 21, 2001, two Nebraska State Troopers were proceeding eastbound
on Interstate 80 near Kearney, Nebraska when they noticed a Ford Excursion drive
onto the right white shoulder line, cross the line, then drive on the right side shoulder
for a distance of four to six car lengths. The troopers followed the vehicle for six
miles and, during this time, observed several similar incidents including one final
incident where the vehicle crossed the center line into the passing lane, moved
completely across the lane, crossed the yellow left side shoulder line, and drove
outside the yellow line for approximately 100 feet before returning to its original lane.
At this time, the troopers signaled for the vehicle to stop.

       Trooper Gregory Goltz testified that Felts, the driver of the Ford Excursion,
had committed three traffic violations: driving on the shoulder, careless driving, and
driving left of center. He testified it was his intent during the traffic stop to issue
Felts a warning and determine whether he was impaired. Following his initial
conversation with Felts, Trooper Goltz brought Felts back to his patrol car while he
conducted computer checks of the vehicle and a criminal background check of the
driver. At this time, Trooper Andrew Duis led his drug detection dog on a
walkaround of the Ford. The dog “indicated” near the rear passenger side. Felts then
gave permission to search the vehicle. Upon conducting the search, Trooper Duis
found over 300 kilograms of cocaine concealed in U-Haul boxes in the rear of the
Ford.

       Felts alleges the stop of his vehicle was not justified under Nebraska law and
violated the Fourth Amendment of the United States Constitution. He further alleges
that the extended length of the stop was not justified by reasonable suspicion. As
such, he urges that his grant of consent to search the vehicle is fruit of the poisonous
tree.



                                          -2-
                                          II.

       Felts’ first argument on appeal is that the traffic stop itself was not justified
under Nebraska law. Magistrate Judge Thalken held that the troopers had sufficient
cause to the stop the vehicle based on Felts’ violation of Nebraska’s careless driving
statute. See Neb. Rev. Stat. § 60-6,212 (“Any person who drives any motor vehicle
in this state carelessly or without due caution so as to endanger a person or property
shall be guilty of careless driving.”). Magistrate Judge Thalken found that the
troopers’ observations of the Ford crossing over lane lines and swerving in lanes over
the course of six miles provided an objective basis for the troopers’ reasonable belief
that Nebraska statutes had been violated, or that the driver might be impaired. Once
the troopers had such a reasonable belief, they could legally stop Felts to cite or warn
him, and to further investigate his capacity to safely operate his vehicle. See
Nebraska v. Frieze, 525 N.W.2d 646, 651 (Neb. Ct. App. 1994) (“It is well-settled in
Nebraska that an officer observing a traffic violation or driving behaviors which
reasonably indicate that the driver may be operating the vehicle while under the
influence may make an investigatory stop of the vehicle.”); Nebraska v. Bowley, 442
N.W.2d 215, 217-18 (Neb. 1989) (“[A] vehicle weaving in its own lane of traffic
provides an articulable basis or reasonable suspicion for stopping a vehicle for
investigation regarding the driver’s condition in operating the weaving vehicle.”)
(citing Nebraska v. Thomte, 413 N.W.2d 916 (Neb. 1987)).

        Felts concedes that a law enforcement officer who observes a traffic violation
has probable cause to stop the vehicle. He argues, however, that he did not commit
a traffic violation by crossing over lane lines because he did not present any threat to
other traffic. Felts argues that the Nebraska careless driving statute is intended to
penalize only the operation of a motor vehicle that endangers persons or property.
He asserts that the Government did not produce any evidence that his driving
endangered persons or property.



                                          -3-
       We disagree. This court has held that anytime a law enforcement officer
observes a traffic offense of any magnitude, he has probable cause to make a traffic
stop. United States v. Bloomfield, 40 F.3d 910, 915 (8th Cir. 1994) (en banc) (“Any
traffic violation, however minor, provides probable cause for a traffic stop.”). See
also United States v. Cummins, 920 F.2d 498, 500 (8th Cir. 1990) (citing
Pennsylvania v. Mimms, 434 U.S. 106 (1977)). Here, the troopers’ stop of Felts was
not based on only one observation. Rather, it was based on the totality of the
troopers’ observations, including multiple occurrences over a six-mile stretch of road.
These occurrences demonstrated to the troopers that Felts was driving “without due
caution so as to endanger person or property.” At the very least, these observations
gave the troopers cause to investigate whether the driver was operating the vehicle
in an impaired condition. Bowley, 442 N.W.2d at 218. Under Nebraska law, the
troopers had a legitimate reason to stop Felts’ vehicle and pursue further
investigation.

                                         III.

       Felts’ second assertion on appeal regards the length of his detention following
the initial traffic stop. Trooper Goltz testified that he told his partner he would not
bring Felts back to the patrol car unless he became suspicious about the driver or the
vehicle. If he became suspicious about either, he would ask the driver to come with
him to the police vehicle. At that time, Trooper Duis was to deploy the police service
dog to walk around the vehicle. Felts argues this testimony demonstrates that at the
time Trooper Goltz brought him back to the police vehicle, Goltz had already
established reasonable suspicion of criminal activity based on his initial interview
with Felts. Felts claims the information he gave Trooper Goltz in the initial interview
was consistent with information that would be given by innocent travelers. As such,
he urges that Goltz’s suspicion was no more than a “hunch” and, therefore, was not
based on reasonable articulable facts. Further, Felts argues that at the time he was
brought back to the police vehicle, the routine tasks of a traffic stop had been

                                         -4-
completed. He also asserts that any further detention violated his rights under the
Fourth Amendment of the United States Constitution.

       We disagree. After having made a valid traffic stop, an officer may detain a
driver while completing a number of routine but somewhat time-consuming tasks,
such as computerized checks of the driver’s license and criminal history. United
States v. $404,905.00 in U.S. Currency, 182 F.3d 643, 647 (8th Cir. 1999) (citation
omitted). An officer may also take time to ask questions regarding the driver’s
destination and the purpose of the trip, and may also ask for permission to search the
vehicle and act on any information that is volunteered through this questioning.
$404,905.00, 182 F.3d at 647.

       The Government asserts that the detention of Felts in the patrol car while
Trooper Goltz conducted computer checks was a continuation of the lawful traffic
stop. We agree. Furthermore, it was during this time that Trooper Duis deployed the
drug detection dog around the Ford. Once the dog alerted to the odor of a controlled
substance, the troopers had probable cause to search the vehicle. This is true whether
or not Felts gave his consent.

                                         IV.

      For the foregoing reasons, we affirm the judgments of the district court.

      AFFIRMED.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                          5